             Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DONALD WATKINS, Jr.
                              Plaintiff,
                     v.                                             CIVIL ACTION NO. 18-4242
    THE PHILADELPHIA LAND BANK
                              Defendant.


                                           MEMORANDUM OPINION


Rufe, J.                                                                                     March 29, 2021

           Plaintiff Donald Watkins filed suit against Defendant Philadelphia Land Bank to quiet

title to the property located at 869 N. 20th Street (the “869 Property” or “869 Lot”). Plaintiff

claims ownership of the property through adverse possession. Defendant now moves for

summary judgment. 1 For the reasons set forth below, the motion will be denied.

      I.     BACKGROUND 2

           The Philadelphia Housing Development Corporation (“PHDC”) acquired the 869

Property by deed on June 20, 1980. The 869 Property is a vacant lot in North Philadelphia and is

surrounded by row homes on the east and west sides and an aluminum fence on the north and

south sides.

           One of the homes adjacent to the 869 Property is at 871 N. 20th Street (the “871 House”).

The 869 Property is fenced off from the public, but there is no separation between the fenced in

backyard of the 871 House and the 869 Property. 3 As Plaintiff has explained, “[w]hen you walk


1
    See Def.’s Mot. Summ. J. [Doc. No. 45].
2
 Many of the relevant facts are not disputed; where they are disputed, they are viewed in the light most favorable to
Plaintiff as the non-moving party.
3
    A single fence extends across the backyard of the 871 House and the 869 Property.
              Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 2 of 9




up our backyard, you walk directly . . . in to the yard.” 4 The 869 Property can only be accessed

through a gate on the north fence and from the backyard of the 871 House. 5

           Plaintiff’s parents, Donald Watkins, Sr. and Lena Watkins, purchased the 871 House in

August 1980. According to Plaintiff, the PHDC told his parents that the 869 Lot was included

with the sale of the 871 House as a “side yard.” 6 However, the deed to the 871 House does not

include the 869 Lot. 7 Plaintiff asserts that for 37 years—from 1980 to 2017—he and Watkins, Sr.

“always maintained ownership of the [869 Lot], and never contacted or acknowledged anyone

else, including PHDC and Defendant as the owner of the backyard.” 8

           Plaintiff claims that they excluded others from entering the 869 Property by keeping the

gates locked and securing the lot from public access, including from the PHDC. 9 He also asserts

that he and his family used the property as an extension of their backyard, by, among other

things, storing possessions, holding birthday parties and gatherings, laying concrete on parts of

it, planting grass and a flower bed, building a mobile basketball court and a dog house, and

keeping guard dogs on the lot. 10




4
    Tr. of Mar. 22, 2006 Hr’g [Doc. No. 50-1] at 10–11.
5
 There is also a second gate on the south fence that leads to the backyard of the 871 House. The backyard of the
other adjacent house has a cement or brick wall that separates it from the 869 Lot. Tr. of Mar. 22, 2006 Hr’g [Doc.
No. 50-1] at 21. Plaintiff asserts that no one from the other adjacent property ever used the 869 Lot. Watkins Dep.
[Doc. No. 50-2] at 14–15.
6
    Watkins Dep. [Doc. No. 50-2] at 11–12.
7
    Deed to 871 N. 20th Street [Doc. No. 45 Exh. B].
8
    Amend. Compl. [Doc. No. 9] ¶ 23.
9
    Id. ¶ 11 (Factual History).
10
  Id. ¶ 12 (Factual History), Tr. of Mar. 22, 2006 Hr’g [Doc. No. 50-1] at 9–10; Watkins Dep. [Doc. No. 50-2] at
13–16.
                                                          2
             Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 3 of 9




           In early 2006, Watkins, Sr. began asserting that he was the owner of the 869 Property

through adverse possession. 11 On March 10, 2006, PHDC, which at the time held title to the 869

Property, issued a 15-day eviction notice letter for the property to Watkins, Sr. 12 In response,

Watkins, Sr., with the help of Plaintiff, filed an action in the Eastern District of Pennsylvania

seeking a temporary restraining order to prevent the PHDC from taking the property. Watkins,

Sr. also filed a complaint alleging civil rights violations, asserting adverse possession, and

challenging the eviction. 13 The 2006 federal action was dismissed for lack of jurisdiction, but the

parties stipulated that no action would be taken by PHDC until ownership of the property was

resolved. 14 On November 22, 2006, Plaintiff and Watkins, Sr. filed a state court action against

PHDC to quiet title.15 According to Plaintiff, the state court action “sat there for about three

years. They never responded. They never even filed an answer to it.” 16 The state court action was

dismissed by the plaintiffs without prejudice in 2008. 17

           On April 7, 2015, Watkins, Sr. unsuccessfully attempted to record an “Adverse

Possession Deed” to the 869 Property with the City of Philadelphia Department of Records. The

instrument was returned as “Not in recordable form” because it used the word “deed” in the title

instead of claim. 18 In the “Adverse Possession Deed,” Watkins, Sr. states that he “acquired title




 Letter from Donald Watkins, Sr. to Anthony C. McIntosh (Feb. 17, 2006) [Doc. No. 2] at 7; Letter from Donald
11

Watkins, Sr. to City Councilman Darrell L. Clarke (Mar. 2, 2006) [Doc. No. 2] at 8–9.
12
     Letter from PHDC to Donald Watkins, Sr. (Mar. 10, 2006) [Doc. No. 2] at 10.
13
     See Civil Action No. 06-1219.
14
     Tr. of Mar. 22, 2006 Hr’g [Doc. No. 50-1] at 26.
15
     Amend. Compl. [Doc. No. 9] ¶ 29.
16
     Watkins Dep. [Doc. No. 50-2] at 30.
17
     Amend. Compl. [Doc. No. 9] ¶ 30.
18
     Document Problem Notice, City of Phila. Dept. of Records [Doc. No. 50-3].
                                                          3
                 Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 4 of 9




in fee, by twenty-one years adverse possession,” and that on November 5, 2005, his possession

“was succeeded therein by Donald Watkins Junior, who continued in possession to this

present.” 19 Later that year, on December 28, 2015, Defendant Philadelphia Land Bank acquired

PHDC’s interest in the 869 Property by deed from PHDC. Following its acquisition of the 869

Property, on October 17, 2016, Defendant mailed an eviction notice to Plaintiff, but Plaintiff

alleges that Defendant took no action to remove Plaintiff from the property. On October 1, 2018,

Plaintiff brought this quiet title action, under diversity jurisdiction, asserting adverse possession.

             Although the disposition of the 871 House is not at issue in this action, its history may be

relevant. The 871 House was purchased by Plaintiff’s parents in 1980. On November 5, 2005,

Plaintiff’s father transferred to Plaintiff a 45% interest in the 871 House and retained a 55%

interest for himself. 20 Plaintiff testified that, except for a few brief periods, he lived at the 871

House from 1980 through July of 2017, when he moved to Texas. Plaintiff’s father, Watkins, Sr.

moved out of the 871 House in 2018 and passed away that same year. The 871 House later was

foreclosed upon and U.S. Bank took the property. 21

       II.       LEGAL STANDARD

             “The underlying purpose of summary judgment is to avoid a pointless trial in cases where

it is unnecessary and would only cause delay and expense.” 22 Summary judgment is appropriate

when the record shows “that there is no genuine dispute as to any material fact and the movant is



19
     Id. at 3.
20
     Plaintiff’s mother passed away some time prior to 2006.
21
  Watkins Dep. [Doc. No. 50-2] at 27–28. It appears that the foreclosure on the 871 House began in 2014, but the
bank did not take possession until 2018. See Foreclosure Action [Doc. No. 45 Exh. C.]; Watkins Dep. [Doc. No. 50-
2] at 26.
 Walden v. Saint Gobain Corp., 323 F. Supp. 2d 637, 641 (E.D. Pa. 2004) (citing Goodman v. Mead Johnson &
22

Co., 534 F.2d 566, 573 (3d Cir. 1976)).
                                                           4
              Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 5 of 9




entitled to judgment as a matter of law.” 23 A fact is “material” if it could affect the outcome of

the suit, given the applicable substantive law. 24 A dispute about a material fact is “genuine” if the

evidence presented “is such that a reasonable jury could return a verdict for the nonmoving

party.” 25

           In evaluating a summary judgment motion, a court may not weigh the evidence or make

credibility determinations. 26 The court “must view the facts in the light most favorable to the

non-moving party,” and must make every reasonable inference in the non-moving party’s

favor. 27 However, the party opposing summary judgment must still support each essential

element on which the party has the burden of proof with concrete evidence in the record. 28

       III. DISCUSSION

           Under Pennsylvania law, in order to claim title by adverse possession, an individual must

prove “actual, continuous, exclusive, visible, notorious, distinct and hostile possession of the

land for twenty-one years.” 29 An adverse possession claim may be brought against an agent of a

municipality that “holds previously private property for possible future sale,” 30 and the

Pennsylvania Supreme Court has held open the possibility that two or more individuals may

“jointly claim adverse possession as cotenants.” 31



23
     Fed. R. Civ. P. 56(a).
24
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
25
     Id.
26
     Boyle v. Cnty. of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998).
27
     Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
28
     Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
29
     Recreation Land Corp. v. Hartzfeld, 947 A.2d 771, 774 (Pa. Super. Ct. 2008) (citations omitted).
30
     City of Phila. v. Galdo, 181 A.3d 1289, 1295 (Pa. Commw. Ct. 2018), aff’d, 217 A.3d 811 (Pa. 2019).
31
     Conneaut Lake Park v. Klingensmith, 66 A.2d 828, 829 (Pa. 1949) (emphasis omitted).
                                                              5
                 Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 6 of 9




            A. Plaintiff cannot claim possession through privity

            Plaintiff primarily argues that he has gained possession of the 869 Property with his

father’s possession. 32 Plaintiff asserts that adverse possession ripened into good title in 2001, 33

and that Plaintiff acquired “full possession of 869 North 20th Street after his [father] died on

August 21, 2018” because “Plaintiff was in privy with his father when the property was passed

from the father to son.” 34 To the extent Plaintiff depends upon his father’s claim. this theory is

foreclosed as a matter of law.

            In Baylor v. Soska, the Pennsylvania Supreme Court held that “the only method by which

an adverse possessor may convey the title asserted by adverse possession is to describe in the

instrument of conveyance by means minimally acceptable for conveyancing of realty that which

is intended to be conveyed.” 35 The Pennsylvania Supreme Court explained its rationale:

            [T]he law mandates that a person asserting a claim of adverse possession make
            this assertion openly and notoriously to all the world. There must be no secret that
            the adverse possessor is asserting a claim to the land in question. If the adverse
            possessor’s claim is to be passed on to a successor in title, therefore, there must be
            some objective indicia of record by which it can be discerned with some degree of
            certainty that a claim of title by adverse possession is being made and that the
            duration of this claim has been passed on to a successor in title. 36

            The deed of the 871 House, by which Watkins, Sr. conveyed a 45% interest to Plaintiff in

2005, makes no mention and contains no description of the 869 Property. 37 This transaction was

insufficient to transfer an interest in the 869 Property under Baylor. Plaintiff cannot assert, as a


32
     See Amend. Compl. [Doc. No. 9] ¶¶ 25–30, 48.
33
     Id. ¶ 48.
34
     Resp. Opp’n Mot. for Summ. J. [Doc. No. 50] at 6.
35
     Baylor v. Soska, 658 A.2d 743, 746 (Pa. 1995).
36
     Id. at 745–46 (citations omitted).
37
  See Deed to 871 N. 20th Street [Doc. No. 45] at 20–22. Plaintiff also testified in his deposition that the deed to the
871 House did not include the 869 Lot. See Watkins Dep. [Doc. No. 50-2] at 23–24.
                                                           6
             Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 7 of 9




matter of law, that an adverse possession claim of his father, Watkins, Sr., has been transferred to

him, or that his claim may be tacked on to that of his father’s. 38 However, this conclusion does

not end the inquiry.

           B. Defendant has not shown that summary judgment is appropriate as a matter of
              law

           Defendant argues that summary judgment should be granted because Plaintiff cannot

establish 21 years of continuous or exclusive possession of the 869 Property. Defendant first

argues that Plaintiff cannot establish 21 years of possession because Plaintiff’s possession did

not begin until 2005 when Watkins, Sr. conveyed an interest in the 871 House. 39 As discussed

above, the title of the 871 House does not describe or mention the 869 Lot. Therefore, the Court

cannot conclude as a matter of law that Plaintiff’s possession began in 2005. 40

           Plaintiff claims that his possession of the 869 Lot began before 2005. For example,

Plaintiff testified at deposition that he possessed the gate’s keys earlier than 2005, and from 2001

to 2005, he stored his hot dog cart on the property. 41 Although Plaintiff’s claim that his

possession began in 1980, 42 when he was ten years old, is unreasonable, the record is unclear as

to a specific date as to when Plaintiff’s alleged possession began.

           When considering summary judgment, a court must make every reasonable inference in

the non-moving party’s favor and “must view the facts in the light most favorable to the non-



38
   The question of whether Watkins, Sr. obtained ownership of the 869 Property through adverse possession is not
before the Court and the Court takes no position on it. Neither party has moved to join the estate of Watkins, Sr. as
an indispensable party under Federal Rule of Civil Procedure 19.
39
     See Def.’s Mot. Summ. J. [Doc. No. 45] at 5.
40
     See Baylor, 658 A.2d at 746.
41
     See Watkins Dep. [Doc. No. 50-2] at 20.
42
     Amend. Compl. [Doc. No. 9] ¶¶ 10–13.
                                                          7
             Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 8 of 9




moving party.” 43 Viewing the facts in this manner and making all inferences in favor of Plaintiff,

the Court cannot determine, as a matter of law, that Plaintiff’s possession has not met the 21 year

requirement. The start of Plaintiff’s possession is a material question of fact for a factfinder to

decide.

           Defendant next argues that Plaintiff’s possession was not continuous because Plaintiff

was incarcerated from 1991 to 1997 and Plaintiff lived in Virginia for nine months in 2007. 44

“[A]ctual possession of land is dominion over the land; it is not equivalent to occupancy. . . . The

law does not require that the claimant remain continuously on the land and perform acts of

ownership from day to day.” 45 Defendant has not shown that Plaintiff left the 869 Property

abandoned, or that the character of the property’s use changed, during his sojourn in Virginia. 46

Accordingly, the Court cannot determine that, as a matter of law, Plaintiff’s possession was not

continuous for the purposes of adverse possession. 47

           Finally, Defendant argues that Plaintiff’s possession was not exclusive because he shared

possession of the 869 Property with his father, Watkins, Sr. 48 Defendant relies on the

Pennsylvania Supreme Court’s decision in Conneaut Lake Park v. Klingensmith for the

proposition that “[e]xcept where two or more persons jointly claim adverse possession as

cotenants, exclusive possession cannot be based on a use or occupation in common with a third


43
     Hugh, 418 F.3d at 267 (3d Cir. 2005).
44
     Def.’s Mot. Summ. J. [Doc. No. 45] at 8.
45
     Watkins v. Watkins, 775 A.2d 841, 846 (Pa. Super. Ct. 2001) (citations omitted).
46
  Compare Wolf v. McCollum, 522 S.E.2d 547, 548 (Ga. Ct. App. 1999) (holding that plaintiff abandoned the
property during incarceration) with Helton v. Cook, 219 S.E.2d 505, 507 (N.C. Ct. App. 1975) (finding that because
plaintiff’s daughter looked after the property while plaintiff was incarcerated, plaintiff’s possession was continuous).
47
  See Watkins, 775 A.2d at 846 (“The determination of what constitutes actual possession of property for purposes
of adverse possession depends on the facts of each case, and to a large extent, on the character of the premises.”).
48
     Def.’s Mot. Summ. J. [Doc. No. 45] at 8.
                                                            8
             Case 2:18-cv-04242-CMR Document 53 Filed 03/29/21 Page 9 of 9




party.” 49 But Conneaut Lake Park only applies as a bar to adverse possession when the

possession is shared with a third party “who was lawfully on the property.” 50 It is not clear

whether Defendant is arguing that Plaintiff’s claim for adverse possession is barred because his

father had lawfully acquired the property, 51 but if so, the issue of Watkins, Sr.’s adverse

possession, or whether Watkins Sr. and Plaintiff jointly claimed adverse possession cannot be

made on the current record. The Court cannot determine that, as a matter of law, Plaintiff did not

meet the exclusivity requirement.

       IV. CONCLUSION

           Defendant has not shown that summary judgment is warranted. A factfinder will have to

determine whether Plaintiff can meet his burden of proving that he is the lawful owner of the 869

Property through adverse possession. An order will be entered.




49
     Conneaut Lake Park, 66 A.2d at 829 (emphasis in original).
50
     Id.
51
  See Def.’s Mot. Summ. J. [Doc. No. 45] at 10 (“Here, as in Conneaut, Plaintiff cannot establish adverse
possession because his possession was not adverse to his lawful cotenant: his father. Nothing in the record or
Plaintiff’s deposition testimony supports a claim that Plaintiff’s . . . claim to the [869 Property] was adverse to
Donald Watkins, Sr.”).
                                                            9
